Citation Nr: 0122106	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  94-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Propriety of a 30 percent rating assigned for status post 
myocardial infarction with hypertension, effective prior to 
April 28, 1995.

Propriety of a 60 percent rating assigned for status post 
myocardial infarction with hypertension, effective as of 
April 28, 1995.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The RO granted service connection for 
heart disease, identified as status post inferior wall 
myocardial infarction with posterior extension, as secondary 
to service-connected hypertension.  A subsequent rating 
decision assigned a 30 percent rating for a single disability 
entity encompassing both heart disease and hypertension, 
effective December 17, 1991.  Thereafter, the RO issued a 
decision in November 1995, effectuating a hearing officer's 
determination that a 60 percent rating was warranted for 
heart disease, effective April 28, 1995.

A travel board hearing was held at the RO in March 2001 
before the undersigned Member of the Board.  A transcript of 
the hearing is of record.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issues as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) determined that original awards 
are not to be construed as claims for increased ratings.


REMAND

The veteran's heart disease is evaluated under Diagnostic 
Codes 7006-7007.  Effective January 12, 1998, the rating 
criteria for cardiovascular disorders were amended and new 
rating criteria for cardiovascular disorders were 
promulgated.  When a law or regulation changes during the 
course of an appeal, the version of the law or regulation 
most favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder indicates that the RO issued a 
decision in November 1996 which, in pertinent part, granted 
the veteran entitlement to a total disability rating based on 
individual unemployability (TDIU).  In view of the grant of 
the TDIU, the RO informed the veteran, by letter of November 
1997, that an erroneously scheduled examination had been 
canceled.  Subsequently, by letter dated in August 1998, the 
RO advised the veteran that he was to be scheduled for a 
cardiac examination to determine the current degree of 
cardiac impairment.  Further, he was advised that the 
examination would be necessary since regulations concerning 
evaluations of cardiac conditions had changed during the 
pendency of his appeal.  

A letter, dated in October 1998, from the VA healthcare 
system, on behalf of the RO, informed the veteran of the 
date, time and place of a compensation and pension 
examination, which had been scheduled to evaluate his heart 
condition.  A memorandum from a VA medical facility indicates 
that the scheduled cardiac examination had been canceled, in 
view of the veteran's statement that he did not need an 
examination.  According to the memorandum, the veteran had 
sent a copy of the above-referenced letter of November 1997, 
apparently in support of his statement that the examination 
was unnecessary.  

The RO issued a supplemental statement of the case in 
November 1998 advising that there was no basis for 
reevaluation of the veteran's heart disease.  The RO pointed 
out that the veteran had declined to undergo an examination; 
according, there was no basis for evaluation of his heart 
disease under the new criteria.

The Board notes that VA historically has adjudicated claims 
and administered benefits in a paternalistic, non-adversarial 
setting.  Littke v. Derwinski, 1 Vet.App. 90, 91 (1990).  
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government.  38 C.F.R. § 3.103(a) 
(2000).  

Having reviewed the record, the Board is of the opinion that 
the veteran may have misunderstood the significance of the 
RO's letter of November 1997.  That letter  notified of the 
cancellation of an examination made unnecessary by the grant 
of a TDIU.  However, it should be understood that the RO's 
adjudication of the propriety of the ratings to be assigned 
for heart disease is a matter separate and distinct from its 
adjudication of the matter of entitlement to TDIU.  The Board 
emphasizes that an up-to-date cardiac examination is required 
to evaluate the veteran's heart disease under the revised 
criteria for rating cardiovascular disorders.

Additionally, in view of the changes in the law brought about 
by the Veterans Claims Assistance Act of 2000, (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096, VA must ensure compliance with 
the notice and duty to assist provisions contained in the new 
law.  Additionally, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  Consideration should be given as 
to whether any additional notification or development action 
is required under the Act and/or regulations.  Such 
development action may include scheduling a medical 
examination when such evidence may substantiate entitlement 
to the benefits sought.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Under these circumstances, the Board finds that the veteran 
should undergo further examination to obtain a medical 
opinion as to the nature and extent of heart disease.  The 
appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should arrange for the veteran 
to undergo a VA cardiac examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The RO should provide to the 
examiner a copy of the former and revised 
rating criteria for evaluating 
cardiovascular disorders.  The examiner 
should indicate whether he/she has 
reviewed the former and revised criteria.  
The examiner should first relate the 
findings under the old criteria and then 
separately relate the findings under the 
new criteria.  The claims folder and a 
copy of this remand order should be 
provided for the examiner's review prior 
to the examination.  All examination 
findings should be set forth in a 
typewritten report.

2.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
recently promulgated regulations, are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the claims as 
to the propriety of ratings assigned for 
status post myocardial infarction with 
hypertension in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the appellant fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




